DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,145,244. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).



Allowable Subject Matter

Claims 1-16 are allowed over the prior art of record.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1-12
The prior art of record, including the closest prior art Bae et al. noted below, taken alone or in combination does not teach or suggest the display device having the combination of elements, along with wherein the timing controller remaps the first voltage value that is in a first voltage range to the second voltage value that is in a second voltage range by shifting a minimum voltage value of the first voltage range to a voltage value corresponding to a sum of the initialization voltage and the threshold voltage of the first transistor, as set forth claims 1-12.


Regarding claims 13 and 14
The prior art of record, including the closest prior art Bae et al. noted below, taken alone or in combination does not teach or suggest the display device having the combination of elements, along with wherein the timing controller remaps the first voltage value that is in a first voltage range to the second voltage value that is in a second voltage range by shifting a minimum voltage value of the first voltage range to a voltage value corresponding to a sum of the initialization voltage and a threshold voltage of the transistor, as set forth claims 13 and 14.


Regarding claims 15 and 16
The prior art of record, including the closest prior art Bae et al. noted below, taken alone or in combination does not teach or suggest the method of driving a display device having the combination of elements and steps, along with wherein the compensation value is preset based on a characteristic deviation of the pixel or calculated based on a level of deterioration of the pixel, and wherein the calculating the second voltage value includes remapping the first voltage value to the second voltage value by shifting a minimum voltage value of the first voltage range to a voltage value corresponding to a sum of the initialization voltage and a threshold voltage of the transistor, as set forth claims 15 and 16.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Bae et al.  (US 2017/0084227), taken to be the closet prior art, shows the display device and method comprising: a display unit (100) including a data line (DL), a sensing line (SL), and a pixel (PX) connected to the data line and the sensing line, the pixel including a light emitting element and a first transistor for providing a driving current to the light emitting element (see for example Fig. 2); a timing controller (700/700A) generating a first voltage value by compensating a first grayscale value (taken to be the current/voltage generated by variation current or reference current for the VMSET, see for example para. 0052) and generating a second voltage value by remapping the first voltage value (taken to be the adjusted current/voltage and current variation for the adjusted modeling voltage map MP, see for example Figs. 2, 3 and 10 and para. 0052); a data driver (400) generating a data voltage based on the second voltage value (taken to be ODATA) and supplying the data voltage to the data line in a display period (see for example Fig. 1 and para. 0080-0089); and a sensing unit (500 and 300) providing an initialization voltage to the sensing line in the display period (see for example para. 0051-0052) and sensing a threshold voltage of the first transistor through the sensing line in a sensing period (see for example para. 0057-0059), wherein the timing controller remaps the first voltage value that is in a first voltage range to the second voltage value that is in a second voltage range (see for example para. 0053, 0068-0074), and a voltage difference between the data voltage and the threshold voltage of the first transistor is greater than or equal to the initialization voltage (see for example para. 0073-0074).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687